Citation Nr: 1730037	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-40 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with anxiety and depression.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to May 1974.  The Veteran died in February 2016, and the appellant is his surviving child.  The RO recognized her status and rights as a substitute claimant, and formally informed her of this recognition in a December 2016 letter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal currently resides with the RO in Manila, the Republic of the Philippines.

In October 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The hearing was scheduled for July 2015, but the Veteran did not appear at hearing or provide good cause for his failure to appear.  Accordingly, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In a September 2015 decision, the Board, inter alia, denied entitlement to service connection for an acquired psychiatric disorder.  Thereafter, the Veteran died and the appellant was recognized by the RO as a substitute claimant.  The appellant appealed the September 2015 denial to the United States Court of Appeals for Veterans Claims (Court).  By a February 2017 Order, the Clerk of the Court granted a Joint Motion for Partial Remand (JMPR).  The JMPR vacated the Board's September 2015 decision as it pertained to the claim of entitlement to service connection for an acquired psychiatric disorder and remanded the matter for action consistent with the JMPR.  As stated in the JMPR, the appellant did not contest the other claims decided in the September 2015 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The JMPR vacated the Board's September 2015 denial of service connection for an acquired psychiatric disorder and remanded the claim back to the Board for further action consistent with the terms of the JMPR.  The JMPR instructed the Board to reassess an April 2008 psychiatry consultation record to determine whether it is sufficient to grant the claim.  If the Board determined that the April 2008 record was not sufficient evidence to grant the claim, then the Board was to obtain an additional medical opinion as to whether the Veteran's acquired psychiatric disorder was secondary to his service-connected diabetes mellitus type II or coronary artery disease (CAD).

In April 2008, the Veteran underwent a psychiatric consult.  According to the attending psychiatrist, the reason for the consult was a psychiatric assessment of depressive symptoms which have lasted for a couple of years partially because of his medical conditions.  The psychiatrist specifically identified diabetes mellitus type II, two heart attacks, CAD, and arrhythmia as historical medical conditions.  The psychiatrist wrote that the Veteran presented with relatively mild depressive symptoms including persisting depressed and irritable mood; feeling tense, like on the edge; easily excited; and problems with sleeping.  The record showed an Axis I diagnosis of "depression, not otherwise specified (nos)," and an Axis IV description of "moderate stress due to medical conditions, finance, unemployed."

The April 2008 record does show that the Veteran's medical conditions, to include service-connected diabetes mellitus type II and CAD, may impact his acquired psychiatric disorders.  The Board also notes that this April 2008 treatment record is not the only evidence of record supportive of a secondary theory of entitlement.  Similar implications can be derived from more recent VA treatment records, see, e.g., February 2012 and June 2011 psychiatry notes (showing an Axis I diagnosis of "Anxiety DO NOS" that may be affected by stress from his medical conditions), as well as the Veteran's lay statements, see, e.g., September 2007 letter (evidencing a belief that the psychiatric problems are secondary to diabetes mellitus type II). 

The type of evidence outlined above, however, is not sufficient to grant the claim of service connection for an acquired psychiatric disorder.  The evidence merely suggests that there is a relation between the acquired psychiatric disorder and service-connected disabilities; it does not show proximate causation or aggravation as required by VA regulations, see 38 C.F.R. § 3.310.  In other words, there is no competent etiological opinion of record linking the Veteran's acquired psychiatric disorders to his service-connected disabilities.

Accordingly, remand is required for a VA medical opinion on the etiology of the Veteran's acquired psychiatric disorder(s).  38 U.S.C.A. § 5103A(d); see McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the etiology of the Veteran's acquired psychiatric disorder(s).  The opinion should be authored by a psychiatrist.  The entire claims file must be reviewed.

A review of the claims file shows diagnoses of (1) adjustment disorder with depression and anxiety; (2) depression, not otherwise specified; and (3) anxiety disorder, not otherwise specified.  The psychiatrist is asked to confirm whether these are the only diagnoses.  

The psychiatrist is also asked to answer whether these diagnoses are considered separate psychiatric disorders or whether they are merely different characterizations of a single psychiatric disorder.  A complete rationale must be provided.

It is noted that the Veteran is diagnosed with a personality disorder.  Personality disorders are not eligible for service connection.  The personality disorder and its effects should not be considered in this evaluation.

For each diagnosed acquired psychiatric disorder, the psychiatrist is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) proximately caused or aggravated by the Veteran's service-connected diabetes mellitus type II or CAD.

Answering this question requires two separate opinions: one for proximate causation and a second for aggravation.  The term aggravation means a permanent worsening of the disorder beyond its natural progression.  If aggravation is found, then, to the extent possible, the psychiatrist should attempt to establish a baseline level of severity of the acquired psychiatric disorder prior to its aggravation by the diabetes mellitus type II or CAD.

A complete rationale must be provided for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




